Matter of Steven R. (2020 NY Slip Op 00912)





Matter of Steven R.


2020 NY Slip Op 00912


Decided on February 6, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2020

Acosta, P.J., Richter, Kapnick, Mazzarelli, Moulton, JJ.


10966 05576/18

[*1] In re Steven R., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Nwamaka Ejebe of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about May 1, 2018, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted gang assault in the first degree, attempted assault in the first and second degrees, assault in the second degree, menacing in the second and third degrees and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 24 months, unanimously modified, on the law, to the extent of dismissing the third-degree menacing count, and otherwise affirmed, without costs.
The court's finding was supported by legally sufficient evidence and not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning identification and credibility. The victim made a reliable identification of appellant as the person who stabbed him.
However, we dismiss the third-degree menacing count as a lesser included offense of second-degree menacing. We have considered and rejected appellant's remaining argument regarding lesser included offenses.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2020
CLERK